On October 27, 1999, this court suspended respondent, N. Stephen Nigolian, a.k.a. Nigol Stephen Nigolian, Attorney Registration No. 0034132, last known business address in Cleveland, Ohio, from the practice of law for one year, with six months to be stayed on condition. On January 9, 2001, relator, Cuyahoga County Bar Association, filed a motion for order to appear and show cause, and on January 19, 2001, respondent filed a memorandum in opposition. Upon consideration thereof,
IT IS ORDERED by this court that the motion be and is hereby granted and that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why respondent should not be held in contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.